Citation Nr: 0834094	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-03 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which determined that new and material 
evidence had not been submitted to warrant reopening a claim 
of entitlement to service connection for a right knee 
disorder.

In July 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting in Seattle, 
Washington; a transcript of that hearing is of record.   

The reopened claim of entitlement to service connection for a 
right knee disorder is  addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an June 1985 Board decision, entitlement to service 
connection for a right knee disorder inter alia was denied 
because the evidence of record failed to demonstrate a 
chronic right knee disorder in service or a then currently 
diagnosed right knee disorder; thereafter, in a November 1985 
decision by the RO, the petition was not reopened because no 
new evidence had been submitted.  The veteran did not appeal 
that latter determination.

2.  Evidence received since the November 1985 decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a right knee disorder 
and raises a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  In the absence of a perfected appeal, the RO's November 
1985 determination that no new and material evidence had been 
submitted to warrant reopening a claim of entitlement to 
service connection for a right knee disorder became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  New and material evidence was received, and the petition 
to reopen entitlement to service connection for a right knee 
disorder is granted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been addressed 
by information provided to the veteran in letters from the RO 
dated in January 2006 and April 2007.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The claim on appeal is a petition to reopen a previously 
finally denied claim.  The Court has held that in a claim to 
reopen it is vital to explain with particularity what 
specific evidence would constitute new and material evidence 
in the context of the prior final rating decision.  Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).  

The veteran's claim was previously denied in June 1985 by the 
Board because the evidence of record failed to demonstrate a 
chronic right knee disorder in service or a then currently 
diagnosed right knee disorder.  Although the veteran 
submitted a private medical report dated in September 1985, 
it discussed findings related to the left knee; the veteran 
was informed on November 6, 1985 that the Board's June 1985 
decision was final but could be reopened by furnishing a new 
factual basis.  He was thereafter informed in November 1985 
that his claim was not reopened, and he did not appeal that 
determination.

In the context of the current appeal, a review of the record 
shows the veteran filed to reopen in January 2006.  The 
veteran was provided notice in January 2006 and April 2007 
that his claim was previously denied in November 1985 because 
there was no new evidence submitted at that time and that the 
claimed right knee disorder was not shown on separation.  He 
was provided notice of the need to submit new and material 
evidence, the legal definition of new and material evidence, 
and the underlying elements to establish service connection.  

Regardless as to whether the veteran may or may not have been 
accorded complete VCAA notice as contemplated in Kent, there 
is no prejudice to the veteran because the claim is being 
reopened by the Board. 

Legal Criteria for Reopening Service Connection for Right 
Knee Disorder

The Board, initially, must rule on the matter of reopening a 
previously denied claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  38 
C.F.R. § 3.156(a).  As noted above, the appellant submitted 
the request to reopen the service connection claim in January 
2006.

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

In November 1985, the veteran's petition to reopen was 
previously denied because the evidence of record failed to 
demonstrate a right knee disorder on separation.  

The evidence of record since the November 1985 adverse 
determination includes October 2005 outpatient treatment 
records reporting a history of chronic right knee pain as 
well as X-rays from November 2005 reflecting an impression 
that minimal right knee arthritis was appreciated at that 
time.  

At the July 2008 hearing before the undersigned, the veteran 
explained that he did indeed experience continuous chronic 
right knee complaints during and after service.  In addition, 
the veteran has submitted a buddy statement, which in large 
part corroborates that the veteran had experienced continuing 
knee complaints during service. 

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Under the circumstances, the Board believes that additional 
evidence, which includes evidence potentially establishing 
chronicity of a right knee disorder in service and 
thereafter, is so significant that it must be considered in 
order to fairly decide the merits of the claim despite no 
right knee disorder was formally demonstrated on separation.  
In other words, the evidence constitutes new and material 
evidence; therefore, the veteran's claim for service 
connection for a right knee disorder is reopened.

The Court has also stated that in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the claim is 
reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  With the 
veteran's claim having been reopened, a full de novo review 
and weighing of all of the evidence by the RO is in order as 
more particularly set forth in the remand portion of this 
decision.


ORDER

Service connection for a right knee disorder is reopened.  To 
this extent, the appeal is granted, subject to the directions 
set forth in the following remand portion of this decision. 


REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The Board also finds that a medical 
examination of the appellant by a VA orthopedist, who could 
offer an opinion as to the etiology of the currently 
diagnosed right knee disability, would materially assist in 
the development of his appeal.

Accordingly, the reopened issue of service connection for a 
right knee disorder is REMANDED for the following action:

		1.  Copies of all outstanding records of treatment 
		received by the veteran for the disability at issue 
		from VA and non-VA medical providers should 
		be obtained and made part of the record.

2.  The veteran should be scheduled for a 
VA orthopedic examination by a physician. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should provide an 
opinion as to whether it is as least as 
likely as not (50 percent or greater 
probability) that any current  right knee 
disability had its onset in or is 
otherwise related to  the veteran's 
military service.  

If the requested opinions cannot be 
medically determined without resorting 
to mere conjecture, this should be 
commented upon in the report.  The 
report should contain the full 
rationale for all opinions expressed.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


